Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-4 and 6-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Magarill et al (WO 2009/139799 A1) teaches a method of combining at least a first input laser beam and a second input laser beam. 
However, Magarill et al does not teach said method comprising “changing a state of polarization of the first input laser beam relative to the second input laser beam by tilting the set of birefringent plates in such a way that a state of polarization of the output beam becomes predominantly the same for all wavelengths of the output beam, wherein the set of birefringent plates maintains a beam quality parameter M2” as to claim(s) 1; or “directing the output beam to a next polarization beam splitter to combine the output beam with a third input laser beam, directing the combined output beam with the third input laser beam to a next set of birefringent plates to perform a spectrally-selective change of light polarization of the third input laser beam relative to the output beam, and repeating for any additional input laser beams” as to claim(s) 2; or “a device comprising a polarization beam splitter that spatially combines the two input laser beams with different wavelengths whose polarization states are predominantly orthogonal, and  a successively placed set of birefringent plates mutually oriented at an angle , wherein a thickness, a mutual orientation, and a material of the set of birefringent plates provides a change  of the polarization of the first input laser beam relative to the second input laser beam in such a way that a state of polarization becomes predominantly the same for all wavelengths of the output beam, wherein the set of birefringent plates preserves a beam quality parameter M2” as to claim(s) 6. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 20, 2022